Title: To George Washington from Jacob Read, 16 February 1791
From: Read, Jacob
To: Washington, George



Sir
South Carolina Columbia 16th Feby 1791

The Legislature of this State having at this Present Session Elected the Honorable John Rutledge (with his Consent) to the Office of Chief Justice of the State, and his seat having thereby become Vacant on the federal bench—I humbly presume to offer myself to your Notice as a Candidate for that important Trust.
I beg leave to assure Your Excellency that ’tis with the utmost diffidence I come forth on this occasion—But if a regular Education in this Country and in Britain—a Very Extensive practice in all the Courts of Law and Equity for many years in this state—a Constant attention from the year 1768 to Courts of Law and Law readings—and the flattery of having been employed by my Country for a Series of Years past in several very important offices & Trusts afford me any just Grounds of Confidence in my own Judgment and abilities I hope I shall not appear very presumptuous in thus presenting myself to public notice.
If I have the Honour to meet with your Excellency’s nomination & the Senate’s approbation I shall with pleasure devote my whole time to the Execution of the duties assigned me and make a faithful Exertion of my best abilities for the service of my Country.
Possessed of some fortune and not having a large family to provide for I had determined very soon to relinquish the Lucrative but Laborious duties of my professional practice and if in my retirement I can be useful to my Country it will afford me more pleasure and Satisfaction than any other Consideration &

I with truth add that the Emoluments of the office I now aspire to are no Inducement.
I have one further request to make which is that your Excellency will be so good as not to mention this application from me to yourself, but shou’d I meet your approbation I pray that the nomination may come as if from yourself.
I do not at present know of any Competitors—doubtless I shall have some—cou’d I be informed who they were and shou’d they be persons whose legal Knowledge, abilities and Standing in the Courts of Law I thought Superiour to my own—I shou’d with pleasure relinquish all pretension to your favour or my Countrys notice in the present Instance.
I have at several times been flatterd with the Intreaties of my friends and many very reputable Citizens to take a seat on the bench of this State, but I declined that Honour as being little less Laborious than the practice of the Courts I am about to decline and which wou’d confine me to a Constant residence in this State.
I beg leave to tender my most respectful Compliments to Mrs Washington and intreat that Your Excellency will accept my best wishes for your health and happiness⟨.⟩ I am with very great respect and regard Your Excellency’s most obedient and most faithful Servant

Jacob Read

